El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
*877Ordenamos una reconsideración en este caso porque, cuando menos nominalmente, habíamos dictado nna senten-cia ' contra un socio individualmente por una deuda de la sociedad, a pesar de que el artículo 1600 del Código Civil dice que los socios ño quedan obligados solidariamente con la sociedad. En el acto de la vista las partes pidieron per-iniso para radicar memorándums adicionales, pero ninguno ha sido presentado.
Sin embargo, la apelada, durante la vista, llamó la aten-ción hacia el hecho de que el pleito no fue entablado sola-mente contra la sociedad sino también contra Abdón Dieppa como sucesor y continuador de la misma y como la persona que ahora está exclusivamente interesada. Los hechos des-arrollados en el juicio tienden a sostener. este criterio. Por lo tanto, de acuerdo con lo solicitado por la apelada se mo-difica la sentencia para que se entienda contra Abdón Dieppa individualmente, y. así modificada, se confirma.